Case 2:20-cv-00974-GRB-AKT Document 111 Filed 08/02/21 Page 1 of 1 PagelD #: 882
CONSENT TO JOIN

THIS FORM MUST BE MAILED, FAXED, OR EMAILED ON OR BEFORE SEPTEMBER 1 0,2021

CAC00000191CB Claim Number 1000041

MAMA 00

DINO LAURICELLA

Pursuant to Section 16(b) of the Fair Labor Standards Act, I consent to join the collective action
brought in United States District Court for the Eastern District of New York entitied Caccavaie vy.
Unisys Corporation, 20-cv-00974 (GRB)(AKT) to recover liquidated damages for the alleged failure
to promptly pay a portion of overtime wages that I may have received to the extent that | worked any
overtime for the period of December 17, 2017 to present.

Please check one of the following:

px I hereby authorize the Moser Law Firm, PC to represent me in this action.

[| I intend to engage another attorney to represent me in this action. My Attorney’s name,
address and telephone number are as follows:

 

 

 

I agree to be bound by any adjudication by the Court or settlement of this action.

Full Legal Name; \ » ip rm fau 21 Ce | K ‘

 

Address:

Telephon

Email: _

ee oe L129 |C\
Signature Date ' ;

MAIL TO: MOSER LAW FIRM, PC
Attn: Caccavale v. Unisys Consent to Join
5 East Main Street
Huntington, NY 11743
516-671-1150

FAX: 631-824-0200

EMAIL: admin@moserlawfirm.com
